ACCEPTED
                                                                                        01-14-00972-CR
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                 10/30/2015 12:49:35 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK


                             No. 01-14-00970-CR
                                         In the                        FILED IN
                                                                1st COURT OF APPEALS
                                Court of Appeals                    HOUSTON, TEXAS
                                        For the                10/30/2015 12:49:35 PM
                                                                CHRISTOPHER A. PRINE
                            First District of Texas                     Clerk
                                       At Houston
                              ♦

                                    No. 127139
                                  th
                        In the 209 Criminal District Court
                              Of Harris County, Texas
                              ♦

                                FLORENCIO LEAL
                                        Appellant
                                           V.
                              THE STATE OF TEXAS
                                         Appellee

                              ♦

 STATE’S MOTION FOR EXTENSION OF TIME IN WHICH
             TO FILE APPELLATE BRIEF
                              ♦


TO THE HONORABLE COURT OF APPEALS:

      THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 10.1, 10.5(b) & 38.6(d),

moves for an extension of time within which to file its appellate brief. In support

of its motion, the State submits the following:

      1.     Appellant was charged with capital murder.

      2.     Appellant entered a plea of “not guilty.”
      3.    A jury found appellant guilty as charged and he was automatically
            sentenced to confinement for life.

      4.    Appellant filed a written notice of appeal on November 19, 2014.

      5.    Appellant’s brief was filed August 13, 2015.

      6.    The State’s brief was due September 14, 2015.

      7.    The State seeks an extension until today, October 30, 2015, to file its
            brief.

      8.    The following facts are relied upon to show good cause for the
            requested extension:

            a. The undersigned attorney has filed 3 briefs in the last 30
               days and has 5 more briefs due in the next 30 days.

            b. The State’s motion is not for purposes of delay, but so that
               justice may be done.


      WHEREFORE, the State prays that this Court will grant the requested

extension until September 30, 2015.

                                      Respectfully submitted,

                                       /s/ Bridget Holloway

                                      BRIDGET HOLLOWAY
                                      Assistant District Attorney
                                      Harris County, Texas
                                      Harris County Criminal Justice Center
                                      1201 Franklin, Suite 600
                                      Houston, Texas 77002
                                      (713) 755-5826
                                      Texas Bar No. 24025227
                                      holloway_bridget@dao.hctx.net
                          CERTIFICATE OF SERVICE

      This certifies the undersigned attorney requested that a copy of this

document be served to appellant’s attorneys via TexFile at the following email on

October 30, 2015:



      Nicole DeBorde
      Defense Attorney
      Email: nicole@bsdlawfirm.com




                                     /s/ Bridget Holloway

                                   BRIDGET HOLLOWAY
                                   Assistant District Attorney
                                   Harris County, Texas
                                   Harris County Criminal Justice Center
                                   1201 Franklin, Suite 600
                                   Houston, Texas 77002
                                   (713) 755-5826
                                   Texas Bar No. 24025227
                                   holloway_bridget@dao.hctx.net